Citation Nr: 1732124	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pes planus (flatfeet) and, if so, whether service connection for pes planus with hallux valgus, bunions and calluses, is warranted.

2.  Entitlement to a rating in excess of 20 percent for left shoulder strain with operation for recurrent dislocation.

3.  Entitlement to a compensable rating for gastritis. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980 with the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The May 2010 rating decision denied increased ratings for left shoulder strain and gastritis.  Further, the January 2013 rating decision reopened the Veteran's claim for flat feet and denied service connection for bilateral flat feet, bilateral great toe hallux valgus and bunion, and bilateral great toe metatarsophalangeal joints.  In the January 2013 rating decision, the RO also determined that the issue of entitlement to a TDIU was already on appeal as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A Board video conference hearing was held in August 2016 before the undersigned.  

In a September 2016 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD, specified anxiety disorder and specified depressive disorder.  In October 2016, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  

The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, the Board is deferring further action on the appeal at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999) (requiring the Board to remand an appeal for issuance of a statement of the case where a NOD had not been acted upon).

The issue of entitlement to service connection for low back disorder, claimed as secondary to bilateral foot disability has been raised by the record in the Veteran's August 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for left shoulder strain with operation for recurrent dislocation and gastritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for flatfeet because new and material evidence had not been submitted, the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the October 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for flatfeet.

3.  The Veteran's bilateral pes planus preexisted service; there was an increase in the severity of the preexisting bilateral pes planus disease during service; and the evidence does not clearly and unmistakably demonstrate that the increase in severity of the bilateral pes planus was due to natural progression of the disease.

4.  The Veteran's hallux valgus, bunions and calluses have been attributed to the progression of the Veteran's bilateral pes planus.  



CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied service connection for flatfeet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The additional evidence received since the October 2008 rating decision is new and material, and the claim for service connection for bilateral pes planus (flatfeet) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral pes planus with hallux valgus, bunions and calluses are met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

The RO initially denied service connection for flatfeet in a May 1986 rating decision finding that this condition existed prior to service and there was no treatment in service.  The RO denied the claim again in September 2004 and March 2006 finding that new and material evidence had not been submitted.  Most recently, the RO denied the claim in October 2008.  The Veteran did not initiate an appeal from this decision.  Moreover, new evidence was not received within one year.  Under these circumstances, the Board must find that the October 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the October 2008 rating decision, additional evidence has been associated with the record, including statements and hearing testimony from the Veteran, VA treatment records and a January 2013 VA examination report.  VA clinical records continue to show treatment for the Veteran's foot disorder.

Nevertheless, importantly, in his statements of record and hearing testimony, the Veteran reported that his flatfeet were aggravated in service due to the boots he wore as well as running and jumping causing him pain and problems with his feet since leaving service; and culminating in three additional conditions, bilateral hallux valgus, bilateral bunions and calluses.  His wife also testified that she had witnessed the Veteran experiencing foot problems ever since meeting him in 2002.  The Veteran and his spouse, as laypersons, are competent to report events within the realm of his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Thus, in light of the Veteran's hearing testimony, which is presumed credible for the purposes of this analysis, the Board finds that the evidence received since the October 2008 rating decision is new and material.  It is not redundant of evidence already of record in October 2008, and it relates to the unestablished fact of whether the Veteran's preexisting pes planus was aggravated during active service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for pes planus (flatfeet) is reopened.  38 U.S.C.A. § 5108.


III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. § 3.306(b).

Pes planus was noted during the July 1977 prescreening entrance examination.  Thus, the presumption of soundness does not attach as the entrance documents clearly showed that the Veteran had bilateral pes planus, which was asymptomatic.  The Veteran's June 1980 discharge examination showed that his feet were clinically evaluated as normal.  

In March 1986, the Veteran filed a claim seeking service connection for fallen arch in the feet.  

Post-service VA treatment records show complaints of chronic bilateral foot pain and painful calluses since the military service.  

The Veteran was afforded a VA examination in January 2013.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral pes planus, bilateral hallux valgus, bunions and great toe MTP joints.  The examiner opined that the bilateral pes planus was less likely than not the same as or the result of the condition showed during active duty.  The bilateral hallux valgus, bunions and bilateral MTP joints of great toes and calluses to the bilateral feet were also less likely as not due to aggravation of bilateral pes planus that was noted upon entrance to active duty service.  

The examiner rationalized that the pes planus was show upon entrance examination and the service treatment records showed no evidence of the remaining conditions.  The separation examination was also silent with regard to these conditions.  The examiner did note that current medical literature provides that the natural history of pes planus can result in complications of hallux valgus, calluses and bunions as noted in the Veteran.  However, there was no objective evidence that these complications stemmed from active duty service.  Thus, a nexus is not made for pes planus and its complications due to active duty.  

However, in statements of record and at the Board hearing, the Veteran has reported that that the boots he wore in service as well as the running, jumping and other activities aggravated his preexisting flatfeet condition.  The Veteran reported that he experienced pain in service and continued to have pain since leaving service.  

The Board notes that the Veteran is competent to report ongoing foot pain during and since service.  Moreover, his statements concerning running, jumping and wearing boots are consistent with the circumstance of his service.  Further, the Veteran reported problems with his feet as early as 1986 and has continued to assert experiencing problems since service.  In turn, the Board finds that there is no reason to doubt the Veteran's credibility with respect to experiencing foot pain in service that has continued to the present.  

The VA examiner did essentially find that the Veteran's pes planus was not related to service.  However, the examiner failed to consider the Veteran's competent reports of experiencing symptoms in service as well as the circumstance of his service and, in in light of the evidence of aggravation, failed to offer an opinion as to whether there was clear and unmistakable evidence to rebut the presumption that the Veteran's pes planus was aggravated in service beyond its natural progression.  

As the competent and credible lay evidence shows an increase in the preexisting bilateral pes planus during service, a presumption of aggravation arises, and the Board must consider whether there is clear and unmistakable evidence to rebut the presumption that the Veteran's bilateral pes planus was aggravated by service.  In light of the Veteran's statements and hearing testimony, the Board is unable to find that there is clear and unmistakable evidence to rebut the presumption of aggravation.  In this regard, the Veteran competently and credible testified that his foot symptoms increased in service.  

In conclusion, the Veteran's bilateral pes planus was presumptively aggravated during his active duty service because there was an increase in severity and no clear and unmistakable evidence that this increase was due to the natural progression of bilateral pes planus.  Service connection is therefore warranted on the basis of aggravation.  Moreover, as the VA examiner indicated that the hallux valgus, bunions and calluses, stemmed from his pes planus, service connection is also warranted for these disorders.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pes planus (flatfeet) is reopened; and service connection for pes planus with hallux valgus, bunions and calluses is granted.


REMAND

The Veteran was most recently afforded VA examinations to address his left shoulder disability and gastritis in March 2010, over seven years ago.  However, at the Board hearing, the Veteran testified that his disabilities had worsened in severity since the last examinations.  A new examination is warranted when there is evidence of an increase in severity of the claimed disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Lastly, it appears that the Veteran receives continuing treatment for his disabilities at the VA.  However, the most recent treatment records associated with the electronic record date from September 2016.  Thus, VA treatment records dated from September 2016 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain VA treatment records dated from September 2016 to the present. 

2.  After obtaining all outstanding VA treatment records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected left shoulder strain with operation for recurrent dislocation.  The electronic record should be made available to the examiner for review.  

The examiner should conduct range of motion testing and, to the extent possible, indicate in degrees the point at which any motion is limited by pain, incoordination, weakness and fatigue, including during flare-ups.  

The examiner should record the Veteran's reports of limitation of motion during flare ups, and comment on whether the reports are consistent with the shoulder disability found on the examination.

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

Reasons for any opinion offered should be provided.

3.  After obtaining all outstanding VA treatment records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected gastritis.  The electronic record should be made available to the examiner for review.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

Reasons for any opinion offered should be provided.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The AOJ should then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


